Citation Nr: 1028757	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  08-22 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether the reduction in rating for chronic fatigue syndrome 
(CFS), from 20 percent to noncompensable, effective September 1, 
2007, was proper.

(The issue of entitlement to the waiver of recovery of an 
overpayment of compensation benefits calculated in the amount of 
$2,281.83 is addressed in a separate decision by the Board.)


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The Veteran had active service from January 1988 to December 
1991.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a rating decision of June 2007 of the 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
located in Portland, Oregon.  



FINDINGS OF FACT

1.  The Veteran was granted a 20 percent disability rating for 
CFS via a March 2003 rating decision, effective December 29, 
1999. 

2.  The RO reduced the Veteran's rating to noncompensable, 
effective September 1, 2007

3.  When considered with other medical evidence of record, the 
evidence did not clearly show sustained improvement in the 
Veteran's disability, nor did the evidence provide an accurate 
analysis of what symptoms and manifestations were produced by the 
service-connected CFS.  



CONCLUSION OF LAW

The reduction of the Veteran's disability rating for chronic 
fatigue syndrome, from 20 to noncompensable, was not warranted by 
the evidence, and the requirements for restoration have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.105, 3.159, 3.344, 4.104, Diagnostic Code 6354 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds there has been sufficient VA compliance with the 
notice and duty to assist provisions of the law for the decision 
reached in this case, and that, in view of the outcome discussed 
below, any possible deficiencies have not prejudiced the outcome.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

The Veteran contends that the 20 percent rating that had been 
assigned for his chronic fatigue syndrome (CFS) should not have 
been reduced to a noncompensable evaluation.  Because this case 
involves the reduction of a rating, the question is not whether 
the Veteran meets the criteria for a 20 percent rating, but 
rather whether the reduction in his rating was proper.  See 
Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  
Therefore, it is necessary to consider the complete medical 
history of the Veteran's condition.  See Peyton v. Derwinski, 1 
Vet. App. 282 (1991).

The record reflects that service connection was granted for CFS 
via a rating decision of June 26, 2000.  A 10 percent rating was 
assigned and the effective date was determined to be December 29, 
1999.  In assigning the rating, the RO based its decision on the 
Veteran's post-service medical treatment records, his personal 
statements, and a VA examination of March 2000.  The RO pointed 
out that a rating in excess of 10 percent had not been assigned 
because the evidence possibly did not show nearly constant CFS 
symptoms and manifestations and/or because it was not shown that 
the Veteran was incapacitated for two or three weeks per year.  

The Veteran was notified of this decision and he appealed to the 
Board for review.  Upon reviewing the evidence of record, the 
Board concluded that the medical evidence did not support a 10 
percent disability rating but instead supported the assignment of 
a 20 percent rating.  In granting the Veteran's claim, the Board 
noted that the Veteran's CFS was manifested by fatigue, the need 
for twelve hours of daily sleep, reduced awareness and alertness, 
and a need for medication which resulted in periods of 
incapacitation.  Following the Board's decision, the RO issued a 
rating decision in March 2003 that assigned the 20 percent 
disability rating with an effective date of December 29, 1999.  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be determined, to 
compensate the average impairment of earning capacity resulting 
from such disorder in civilian occupations.  38 U.S.C.A. § 1155.  
Consideration of the whole recorded history is necessary so that 
a rating may accurately reflect the elements of disability 
present.  38 C.F.R. §§ 4.1 and 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).

The rating criteria in effect at the time of the assignment of 
the 20 percent rating may be found at 38 C.F.R. Part 4, 
Diagnostic Code 6354 (1999) [and now (2009)].  This code provides 
that CFS includes debilitating fatigue, cognitive impairments 
(such as inability to concentrate, forgetfulness, confusion), or 
a combination of other signs and symptoms.  A 10 percent 
disability rating is assigned for signs and symptoms that wax and 
wane but result in periods of incapacitation of at least one but 
less than two weeks total duration per year, or the symptoms are 
controlled by continuous medication.  A 20 percent rating is 
assigned for signs and symptoms of CFS that are nearly constant 
and restrict routine daily activities by less than 25 percent of 
the pre-illness level, or signs and symptoms that wax and wane, 
resulting in periods of incapacitation of at least two but less 
than four weeks total duration per year.  

A 40 percent rating is assigned for signs and symptoms of CFS 
that are nearly constant and restrict routine daily activities to 
50 to 75 percent of the pre- illness level, or the signs and 
symptoms wax and wane, resulting in periods of incapacitation of 
at least four but less than six weeks total duration per year.  A 
60 percent rating is assigned for signs and symptoms of CFS that 
are nearly constant and restrict routine daily activities to less 
than 50 percent of the pre-illness level, or signs and symptoms 
that wax and wane, resulting in periods of incapacitation of at 
least six weeks total duration per year.  A 100 percent rating is 
assigned for signs and symptoms of CFS that are nearly constant 
and so severe as to restrict routine daily activities almost 
completely and which may occasionally preclude self-care.  A Note 
to Diagnostic Code 6354 provides that, for the purpose of rating 
CFS, the condition will be considered incapacitating only while 
it requires bed rest and treatment by a physician.  38 C.F.R. § 
4.88b.

In November 2004, the Veteran underwent a VA Chronic Fatigue 
Syndrome Examination.  The examiner noted that he had not 
reviewed the Veteran's claims folder prior to evaluating the 
Veteran.  During the pre-examination interview, the Veteran 
stated that he could sleep twelve or more hours a day.  He 
further stated that he had not been working but when he had 
worked, he needed to take stimulants and sertraline.  It was 
further noted that after any type of physical activity, the 
Veteran would be fatigued and would take to his bed for rest and 
recuperation.  Upon completion of the examination, the examiner 
questioned whether the Veteran was suffering from CFS but was 
instead suffering from an underlying psychiatric disorder along 
with obstructive sleep apnea.  

A VA pulmonary examination with sleep studies was accomplished in 
August 2006.  Upon completion of the examination, the medical 
doctor indicated that it was his opinion that the Veteran was 
suffering from a sleep disorder, that the sleep disorder began 
while the Veteran was on active duty, and that it was this 
disorder that was contributing to the Veteran's complaints 
involving fatigue.  

Another examination was performed in May 2007.  The examiner 
reported that she had reviewed the claims folder and the previous 
compensation and pension examinations.  During the interview, the 
Veteran stated that he was tired all of the time and that in 
mornings, he would wake up and feel like he was "hit by a bus."  
The Veteran claimed that he used caffeine otherwise he would 
sleep twenty hours a day.  He stated that he uses caffeine and he 
can manage to accomplish his taskings but that after the caffeine 
has left his system, he sleeps for two to three days.  The 
Veteran reported that he has muscle and joint pain, along with 
occasional headaches.  Upon completion of the examination, the 
doctor reported that the Veteran exhibited some CFS symptoms but 
also continued to suffer from obstructive sleep apnea and 
hypersomnolence.  The examiner further questioned whether the 
Veteran's earlier diagnosis of CFS was fully justified by the 
lack of medical evidence contained in the claims folder.  It is 
noted, however, that this same doctor provided an addendum in 
July 2007 in which she stated that she would not diagnose the 
Veteran has "not" suffering from CFS.  

The results were forwarded to the RO for review.  The RO then 
considered all three examination reports along with the Veteran's 
medical records, and then concluded that the Veteran's CFS was 
not properly rated.  It is again noted that the examiner who 
examined the Veteran first did not review the Veteran's claims 
folder or medical records prior to completion of that exam.  In 
the second instance, the examiner hypothesized that the Veteran 
was not suffering from CFS but was instead suffering from a sleep 
disorder related to service.  In the third exam, the examiner 
reported the Veteran's complaints and then insinuated that the 
Veteran was not suffering from CFS.  However, when asked to 
provide a differential diagnosis, she was unwilling to diagnose 
the Veteran was something other than CFS.  Nevertheless, the RO 
then proceeded to reduce to the disability ratings via a rating 
decision issued in June 2007.  It is noted by the Board that the 
20 percent disability rating had been in effect from December 29, 
1999, to September 1, 2007 - a period of seven years, eight 
months, and three days.  

Concerning the Veteran's claim for restoration of a 20 percent 
rating for his CFS, the issue is whether the RO was justified, by 
a preponderance of the evidence, in reducing the Veteran's 
rating.  If not, the Veteran's rating must be restored.  See 
Brown v. Brown, 5 Vet. App. 413, 421 (1993).

The Veteran's 20 percent rating was in effect for more than five 
years, and the provisions of 38 C.F.R. § 3.344, referring to 
stabilization of disability ratings, must be applied.  The United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court, has stated, in Lehman v. Derwinski, 1 Vet. App. 339 
(1991), that the five-year period is merely a guideline, and that 
the entire clinical record must be reviewed in order to determine 
whether, in fact, the disorder in issue has actually 
"stabilized". The Court has identified "at least four specific 
requirements" applicable to rating reductions in that 
regulation:

(1) the Board must review "the entire 
record of examinations and the medical - 
industrial history . . . to ascertain 
whether the recent examination is full and 
complete";

(2) "[e]xaminations less full and complete 
than those on which payments were 
authorized or continued will not be used as 
a basis of reduction";

(3) "[r]atings on account of diseases 
subject to temporary and episodic 
improvement, [. . . ] will not be reduced 
on any one examination, except in those 
instances where all the evidence of record 
clearly warrants the conclusion that 
sustained improvement has been 
demonstrated"; and

(4) "[al]though material improvement in the 
physical or mental condition is clearly 
reflected, the rating agency will 
[consider] whether the evidence makes it 
reasonably certain that the improvement 
will be maintained under the ordinary 
conditions of life".

Brown v. Brown, 5 Vet. App. 413, 419 (1993) (quoting 38 C.F.R. § 
3.344(a)).

Turning to the first of these, the regulation provides:  "It is 
essential that the entire record of examinations and the medical-
industrial history be reviewed to ascertain whether the recent 
examination is full and complete, including all special 
examinations indicated as a result of general examination and the 
entire case history."  38 C.F.R. § 3.344(a).  As to the second 
criterion, "[e]xaminations less full and complete than those on 
which payments were authorized or continued will not be used as a 
basis of reduction."  

In this instance, it appears to the Board that the examinations 
and the resulting diagnoses were not complete.  In the first 
instance, the examiner did not review the Veteran's claims 
folder.  As for the second and third examination, neither 
examiner conclusively determined whether the Veteran was actually 
then suffering from symptoms and manifestations from CFS or if he 
was experiencing symptoms related to a sleep disorder and/or 
psychiatric disability.  As such, the Board questions whether the 
examinations as a whole were "full and complete" as is required 
by Green v. Derwinski, 1 Vet. App. 121 (1991).  Moreover, a 
question remains as to whether any of the examinations would be 
considered adequate because of the lack of clarity in the 
description of the symptoms produced by CFS, or some other 
disability, and the final diagnosis.  

The third requirement is that ratings on account of diseases 
subject to temporary or episodic improvement will not be reduced 
on any one examination, except in those instances where all the 
evidence of record clearly warrants the conclusion that sustained 
improvement has been demonstrated.  In this instance, after all 
three examinations, the question remains as to whether the 
Veteran was properly diagnosed by VA personnel or whether they 
made a mistaken and misdiagnosed the Veteran.  As such, the 
examination reports indicate that throughout the time period, the 
Veteran was still experiencing sleeplessness, fatigue, pain in 
the joints, and difficulty in performing everyday mundane tasks.  
It is further noted that without fully determining what condition 
the Veteran has actually been suffering therefrom, any analysis 
of the Veteran's disorder could be classified as faulty and 
misleading.  Moreover, without additional examination findings 
that would clear up any ambiguity, the Board is not persuaded 
that three examinations clearly showed sustained improvement.

Since the Board finds that the RO has not met its burden of 
showing sustained improvement, the fourth factor, regarding 
whether improvement was demonstrated under the ordinary 
conditions of life, is not for application.

In sum, the RO reduced the Veteran's rating on the basis of 
incomplete medical information that did not show sustained 
improvement or clear up any ambiguity with the type of disability 
from which the Veteran has been suffering therefrom.  Since the 
burden is on the VA to show that the rating reduction was 
warranted, and, for the reasons discussed above, VA failed to 
meet this burden, the 20 percent rating for the Veteran's chronic 
fatigue syndrome must be restored.


ORDER

Restoration of a 20 percent rating for chronic fatigue syndrome 
is granted, subject to the governing regulations pertaining to 
the payment of monetary benefits.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


